     Case 2:15-cv-02534-TLN-JDP Document 58 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES ANTHONY SMITH,                              Case No. 2:15-cv-02534-TLN-JDP (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                        TO COMPLY WITH LOCAL RULES
14    SISKIYOU COUNTY JAIL, et al.
                                                        ECF No. 56
15                       Defendants.
                                                        RESPONSE DUE WITHIN TWENTY-ONE
16                                                      DAYS
17
            On September 3, 2020, defendants filed a motion to dismiss plaintiff’s second amended
18
     complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No. 56. To date, plaintiff
19
     has not filed an opposition or a statement of non-opposition to the motion.
20
            In cases where a party is incarcerated and proceeding without counsel, a responding party
21
     is required to file an opposition or statement of non-opposition not more than 21 days after the
22
     motion is served. E.D. Cal. L.R. to Local Rule 230(l). Failure “to file an opposition or to file a
23
     statement of no opposition may be deemed a waiver of any opposition to the granting of the
24
     motion and may result in the imposition of sanctions.” Id.
25
            To manage its docket effectively, the court imposes deadlines on litigants and requires
26
     litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute
27
     or failure to comply with its orders or local rules. See Fed. R. Civ. P. 41(b); Hells Canyon Pres.
28
                                                       1
     Case 2:15-cv-02534-TLN-JDP Document 58 Filed 12/02/20 Page 2 of 2


 1   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856 F.2d 1439,

 2   1440-41 (9th Cir. 1988). Involuntary dismissal is a harsh penalty, but a district court has a duty to

 3   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

 4   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 5            Plaintiff will be given a chance to explain why the court should not dismiss the case for

 6   his failure to prosecute and failure to comply with the court’s local rules. Accordingly, plaintiff is

 7   ordered to show cause within twenty-one days why this case should not be dismissed for failure

 8   to prosecute and failure to comply with the local rules. Should plaintiff wish to continue with this

 9   lawsuit, plaintiff shall, within twenty-one days, file an opposition or statement of opposition to

10   defendant’s motion.

11
     IT IS SO ORDERED.
12

13
     Dated:      December 1, 2020
14                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
